Case: 2:19-cv-00117-WOB-CJS Doc#:1 Filed: 08/28/19 Page: 1 of 6 - Page ID#: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF KENTUCKY
COVINGTON DIVISION

JOHN DOES 1 THROUGH 10,

Plaintiffs,
No.
V.

DEBORAH HAALAND, ANA VIOLETA [Removed from the Kenton County
NAVARRO FLORES, ELIZABETH WARREN, Circuit Court, Case No. 19-CI-01351]
MAGGIE HABERMAN, KATHY GRIFFIN,
MATTHEW JOHN DOWD, REZA ASLAN,
KEVIN M. KRUSE, JEFFREY SHAUN KING, Complaint Filed: August 1, 2019
ADAM EDELEN, CLARA JEFFERY, and JODI
JACOBSON,

Defendants.

 

 

PLEASE TAKE NOTICE that on this day Case No. 19-CI-01351, John Does 1 Through
10 v. Deborah Haaland, Ana Violeta Navarro Flores, Elizabeth Warren, Maggie Haberman,
Kathy Griffin, Matthew John Dowd, Reza Aslan, Kevin M. Kruse, Jeffrey Shaun King,
Adam Edelen, Clara Jeffery, and Jodi Jacobson, pending before the Kenton County Circuit
Court in the State of Kentucky is being removed to the United States District Court for the Eastern
District of Kentucky, Covington Division pursuant to 28 U.S.C. §§ 1442(a) and 1446(a) on behalf
of Defendant Senator Elizabeth Warren (“Senator Warren”). This court has jurisdiction because
Plaintiffs have asserted claims against Senator Warren, an officer of the United States, for acts
performed under color of such office. See 28 U.S.C. § 1442(a)(1).
I, INTRODUCTION

1. Plaintiffs filed this lawsuit against Senator Warren for defamation, intrusion upon
seclusion, and negligent infliction of emotional distress arising out of a tweet, issued from Senator
Warren’s official Senate twitter account, concerning a highly publicized confrontation that

occurred on January 18, 2019, between Plaintiffs and a Native American activist, Nathan Phillips,
Case: 2:19-cv-00117-WOB-CJS Doc#:1 Filed: 08/28/19 Page: 2 of 6 - Page ID#: 2

on the steps of the Lincoln Memorial in Washington, D.C. Plaintiffs assert similar tort claims
against the remaining defendants in this matter for various statements they allegedly made in
connection with the January 18, 2019 incident.

2. Plaintiffs filed this action on August 1, 2019, in the Kenton County Circuit Court,
Case No. 19-CI-01351, and filed an Amended Complaint on August 14, 2019. A true and correct
copy of the Complaint and all pleadings and papers issued to Senator Warren to date, is attached
as Exhibit A.

Il. THIS CASE IS REMOVABLE UNDER 28 U.S.C. § 1442(a)(1)

3. Because Plaintiffs have asserted claims against Senator Warren, an officer of the
United States, for acts performed under color of such office, this action is removable to this Court
under 28 U.S.C. § 1442(a)(1). To qualify for removal under the statute, Senator Warren must (1)
be an “officer . . . of the United States” under the statute, (2) raise a colorable federal defense, and
(3) establish that the suit is “for or relating to a[n] act under color of office.” See Jefferson Cty.,
Ala. v. Acker, 527 U.S. 423, 431 (1999); Mesa v. California, 489 U.S. 121, 139 (1989). This statute
is to be interpreted “broadly in favor of removal.” Durham v. Lockheed Martin Corp., 445 F.3d
1247, 1252 (9th Cir. 2006).

4. At all times relevant to the complaint, Senator Warren was a United States Senator
representing Massachusetts. As such, Senator Warren qualifies as “an officer . . . of the United
States” under the statute. See, e.g., Williams v. Brooks, 945 F.2d 1322, 1324 n.2 (Sth Cir. 1991)
(holding that Member of Congress properly removed action under 28 U.S.C. § 1442(a)(1) in
lawsuit for defamation); De Masi v. Schumer, 608 F. Supp. 2d 516, 523 (S.D.N.Y. 2009) (finding
removal under 28 U.S.C 1442(a)(1) by United States Senator was appropriate); Torres v. CBS

News, 854 F. Supp. 245, 247 (S.D.N.Y.1994) (holding that removal of defamation action against
Case: 2:19-cv-00117-WOB-CJS Doc#:1 Filed: 08/28/19 Page: 3 of 6 - Page ID#: 3

Congressman was proper under 28 U.S.C. § 1442(a)(1)); Hill Parents Ass’n v. Giaimo, 287 F.
Supp. 98, 99-100 (D. Conn. 1968) (same); Preston v. Edmondson, 263 F. Supp. 370, 372 (N.D.
Okla. 1967) (same); see also Richards v. Harper, 864 F.2d 85, 86 (9th Cir. 1988) (holding that
Member of Congress is an officer of the United States under section 1442(a)(1)).

5. Senator Warren intends to raise federal immunity and jurisdictional defenses in this
action. Indeed, “one of the most important reasons for removal [under 28 U.S.C. 1442] is to have
the validity of the defense of official immunity tried in a federal court.” Jefferson Cty., Ala., 527
U.S. at 431 (quoting Willingham v. Morgan, 395 U.S. 402, 407 (1969)) (internal quotation marks
omitted).

6. Senator Warren’s alleged conduct was taken under “color of [her] office.” 28
U.S.C. § 1442(a)(1). The tweet that forms the basis of Plaintiffs’ claims against Senator Warren
was not only issued from her official Senate account, it communicated (to her constituents, among
others) an opinion regarding a noteworthy and highly-publicized event, and such communication
falls within the scope of her duties as a Member of Congress.

7. As of the date of this filing, Hon. Michael Abate and Jon Fleischaker, counsel for
Defendants Kruse and Jacobson, have submitted an agreed order establishing a schedule for those
Defendants to file a motion to dismiss and for Plaintiffs to file a response thereto. No other
Defendants have entered an appearance in this case, and, in any event, a federal officer defendant
can unilaterally remove the entire case under section 1442. See Durham v. Lockheed Martin Corp.,
445 F.3d 1247, 1253 (9th Cir. 2006).

Tl. THIS FILING IS TIMELY
8. A copy of the Summons and Complaint was filed on August 1, 2019, and delivered

to Senator Warren’s office in Springfield, Massachusetts on August 8, 2019. A copy of Plaintiffs’
Case: 2:19-cv-00117-WOB-CJS Doc#:1 Filed: 08/28/19 Page: 4 of 6 - Page ID#: 4

Amended Complaint and Summons was filed on August 14, 2019, and delivered to the same office
on August 19, 2019. Pursuant to 28 U.S.C. § 1446(b), Senator Warren filed this Notice of Removal
within thirty (30) days after she received a copy of the initial pleading. Removal of this action is
therefore timely. See 28 U.S.C. § 1446(b).
IV. VENUE OF REMOVED ACTION

9. The Eastern District of Kentucky, Covington Division is the United States district
court for the district and division embracing the state court where this action was filed and is
pending. Venue is proper in this Court under 28 U.S.C. § 1442(a).
V. NOTICE TO THE STATE COURT

10. Accopy of this Notice of Removal is being served on all parties and filed with the
Kenton County Circuit Court.
VI. PLEADINGS IN THE STATE COURT ACTION

11. All process, pleadings, and orders filed in this action are attached as Exhibit A. A
true and correct copy of the Kenton County Circuit Court docket for this case is attached as
Exhibit B.
VI. NON-WAIVER OF DEFENSES

12. The submission of this Notice of Removal is solely for the special purpose of
removing this action to the appropriate federal court and is not a general appearance by any
defendant. Counsel makes a limited appearance on behalf of Senator Warren solely for the purpose
of removing this action. This submission does not constitute a waiver of any defense available to

Senator Warren, including any defense under Rule 12 of the Federal Rules of Civil Procedure.
Case: 2:19-cv-00117-WOB-CJS Doc#:1 Filed: 08/28/19 Page: 5 of 6 - Page ID#: 5

Nothing in this Notice of Removal should be taken as an admission that Plaintiffs’ allegations are
sufficient to state a claim or have any substantive merit.

13. | Undersigned counsel state that this removal is well grounded in fact, warranted by
existing law, and not interposed for an improper purpose.

WHEREFORE, Defendant Senator Elizabeth Warren hereby removes the above-entitled
case to the United States District Court for the Eastern District of Kentucky, Covington Division,

and seeks resolution by this Court of all issues raised herein.

August 28, 2019 Respectfully submitted,

/s/Daniel J. Canon

Daniel J. Canon, PSC (Ky. 92048)
1205 E. Washington St., Suite 111
Louisville, KY 40206
dan@dancanonlaw.com

Marc E. Elias*

Email: melias@perkinscoie.com
Uzoma N. Nkwonta*

Email: unkwonta@perkinscoie.com
John M. Geise*

Email: jgeise@perkinscoie.com
PERKINS COIE LLP

700 Thirteenth St., N.W., Suite 600
Washington, D.C. 20005-3960
Telephone: (202) 654-6200
Facsimile: (202) 654-9959

Counsel for Defendant, Senator Elizabeth Warren
*Pro Hac Vice Application Forthcoming
Case: 2:19-cv-00117-WOB-CJS Doc#:1 Filed: 08/28/19 Page: 6 of 6 - Page ID#: 6

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the foregoing Notice of Removal has been
filed this 28th day of August, 2019, with the Electronic Court Filing System of the United States

District Court for the Eastern District of Kentucky, and served on all parties or counsel of record.

/s/ Daniel J. Canon
Counsel for Defendant,
Senator Elizabeth Warren

 
